Title: To Thomas Jefferson from United States Senate, 14 February 1806
From: United States Senate
To: Jefferson, Thomas


                        
                            In Senate of the United States.February 14. 1806.
                        
                        Resolved, That the capture and condemnation under the orders of the British government, and adjudications
                            of their courts of Admiralty, of American vessels and their cargoes, on the pretext of their being employed in a trade
                            with the enemies of Great Britain, prohibited in time of peace, is an unprovoked aggression upon the property of the
                            citizens of these United States, a violation of their neutral rights, and an encroachment upon their national
                            independence.
                        Resolved That the President of the United States be requested to demand the restoration of the property of
                            their citizens, captured and condemned on the pretext of its being employed in a trade with the enemies of Great Britain,
                            prohibited in time of peace; and the indemnification of such American citizens, for their losses and damages sustained by
                            these captures and condemnations: and to enter into such arrangements with the British government, on this and all other
                            differences subsisting between the two nations, (and particularly respecting the impressment of American seamen,) as may
                            be consistent with the honor and interests of the United States, and manifest their earnest desire to obtain for
                            themselves and their citizens, by amicable negotiation, that justice to which they are intitled.
                        In Senate of the United States.
                        February 21. 1806.
                        Ordered, That Mr. Smith, of Maryland, and Mr. Mitchill, be a committee to wait on the President of the
                            United States, and present to him, the two resolutions, passed in the 12 and 14th. instant. Attest,
                        
                            Sam: A. Otis Secretary.
                        
                    